Citation Nr: 1820925	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO. 10-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include as secondary to the Veteran's service-connected disabilities, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune.

REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida and the RO in Louisville, Kentucky. Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

A hearing was scheduled in January 2015. In January 2015, the Veteran's representative requested that the hearing be cancelled. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

In January 2015, VA received correspondence from the Veteran's representative indicating that the Veteran wished to withdraw his appeal for entitlement to service connection for hepatitis C. However, the Board remanded this claim in August 2015, and in August 2015 the Veteran attended a VA examination in connection with his claim for entitlement to service connection for hepatitis C. The Veteran has not otherwise communicated that he wishes to withdraw his claim. Accordingly, the Board does not consider the claim withdrawn and will proceed with adjudication.

In April 2015, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.

The issue of entitlement to compensation benefits under 38 U.S.C. § 1805 for a child born with spina bifida has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the issue of entitlement to service connection for kidney cysts, including as due to herbicide agent exposure, has been raised by the record in a July 2014 statement, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1. Hepatitis C was not incurred in or otherwise related to service. Hepatitis C is not presumed to be caused by herbicide agent exposure, and the evidence does not show that any presumed herbicide agent exposure caused hepatitis C. Hepatitis C was not aggravated by the Veteran's service-connected disabilities. Hepatitis C is not presumed to be caused by exposure to contaminated water at Camp Lejeune, and the evidence does not show that any presumed exposure caused the Veteran's disability.

2. Peripheral neuropathy of the bilateral lower extremities was not incurred in or otherwise related to service. Peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by the Veteran's service-connected diabetes mellitus.

3. The Veteran does not have early-onset peripheral neuropathy. The Veteran's peripheral neuropathy of the bilateral lower extremities is not presumed to be caused by herbicide agent exposure, and the evidence does not show that any presumed herbicide agent exposure caused the Veteran's disability. 

4. Peripheral neuropathy of the bilateral lower extremities did not manifest to a compensable degree within one year of service and is not continuous since service. 

5.  Peripheral neuropathy of the bilateral lower extremities is not presumed to be caused by exposure to contaminated water at Camp Lejeune, and the evidence does not show that any presumed exposure caused the Veteran's disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hepatitis C, to include as secondary to the Veteran's service-connected disabilities, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 20.1303 (2017).
2. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune, have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 20.1303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).

Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in April 2015, the Board remanded the hepatitis C and peripheral neuropathy of the bilateral lower extremities service connection issues to the AOJ for additional development. The Veteran has received VA examinations in connection with these claims. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, 53. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). 

The Veteran currently has peripheral neuropathy, and neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system." Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994). Therefore, peripheral neuropathy falls under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as peripheral neuropathy) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

A. Herbicide Agent Exposure

Board decisions are non-precedential. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1303 (2017). However, "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review." Browder v. Brown, 5 Vet. App. 268, 270 (1993); see also Chimes v. Gober, 10 Vet. App. 526, 527-28 (1997); In re Smith, 10 Vet. App. 311, 314 (1997).

In April 2015, the Board found that the Veteran was exposed to Agent Orange during service. Therefore, the Veteran is presumed to have been exposed to an herbicide agent.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6). If a veteran was exposed to an herbicide agent, such as Agent Orange, during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d 1039, 1042.

B. Camp Lejeune

The Veteran's service records indicate that he served at Camp Lejeune, and is therefore presumed to have been exposed to contaminants in the water supply.

If a veteran is presumed to have been exposed to contaminants in the water supply during service at Camp Lejeune, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. The diseases are kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d 1039, 1042. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany, 9 Vet. App. 518, 519, citing Gilbert, 1 Vet. App. at 54.

III. Hepatitis C

The Veteran claims that his hepatitis C is a result of service, including exposure to Agent Orange and contaminated water at Camp Lejeune. Although the Veteran had not claimed this theory of entitlement, in April 2015, upon remand, the Board instructed the VA examiner to consider whether the Veteran's hepatitis C was aggravated by his service-connected disabilities.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for hepatitis C on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with hepatitis C, and thus there is evidence of a current disability. However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The Veteran's service treatment records (STRs) do not support complaints, diagnosis, or treatment of hepatitis C during service. The Veteran's entrance examination in July 1963 and his separation examination in August 1967 do not mention hepatitis. The absence of medical records relating to hepatitis, while medical records for other issues are present, tends to weigh against a finding of hepatitis C during service.

As to a nexus to service, when the Veteran was seen for a VA examination in August 2015 in connection with hepatitis C, the examiner stated that it would be mere speculation to determine the source of the Veteran's hepatitis C because the Veteran's medical history did not allow for such a determination.

The Board notes that service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2017) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."). There is no competent evidence that provides support that the Veteran's hepatitis C is related to service. Therefore, the Veteran has not met all of the criteria for entitlement to service connection for hepatitis C on this basis.

As to secondary service connection, in the August 2015 VA examination report, the examiner noted that the Veteran has no symptoms or abnormalities, except for biopsy evidence of hepatitis C with early cirrhosis. The examiner opined that because of the clinical dormancy of the Veteran's hepatitis, it is highly unlikely that the Veteran's other service-connected disabilities have aggravated his hepatitis C. To the extent that the Veteran has asserted that his hepatitis C is related to or aggravated by a service-connected disability, his opinion is outweighed by the August 2015 examiner's opinion, who found no relationship between the Veteran's service-connected disabilities and hepatitis C.

Regarding presumptive service connection, the Board notes that hepatitis C is not a disease for which a presumption is available to establish service connection based upon exposure to herbicide agents. Nevertheless, a Veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d 1039, 1042.

However, as to causation, the August 2015 VA examiner opined that the Veteran's hepatitis C is not due to herbicide agent exposure or dirty water exposure. In a December 2015 clarification, the examiner stated there is no evidence that hepatitis C is caused by herbicide agent exposure. The Veteran has not submitted competent evidence that hepatitis C is caused by herbicide agent exposure. Accordingly, the preponderance of the evidence does not support a finding of proof of direct causation of hepatitis C due to herbicide agent exposure.

Regarding presumptive service connection due to service at Camp Lejeune, the Board notes that hepatitis C is not a disease for which a presumption is available to establish service connection based upon exposure to contaminated water at Camp Lejeune. Additionally, the preponderance of the evidence does not support a finding of proof of direct causation of hepatitis C due to exposure to contaminated water at Camp Lejeune.

Thus, all of the elements necessary for entitlement to direct, secondary, or presumptive service connection have not been met and the claim must be denied.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for hepatitis C. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV. Peripheral neuropathy

The Veteran contends that his peripheral neuropathy is secondary to his service-connected diabetes mellitus. The Veteran also contends that his peripheral neuropathy is a result of exposure to Agent Orange or a result of his exposure to water contaminants at Camp Lejeune. In April 2015, the Board remanded this claim and instructed the VA examiner to consider whether the Veteran's peripheral neuropathy of the bilateral lower extremities is a result of active duty service, even though the Veteran had not advanced this theory of entitlement.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for peripheral neuropathy on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities, and thus there is evidence of a current disability.

However, as to direct service incurrence, the Veteran's claim fails on both the in service disease or injury and the nexus to service. The Veteran's STRs do not support complaints, diagnosis, or treatment of peripheral neuropathy during service. The Veteran's entrance examination in July 1963 and his separation examination in August 1967 do not mention peripheral neuropathy. The absence of medical records relating to peripheral neuropathy, while medical records for other issues are present, tends to weigh against a finding of peripheral neuropathy of the bilateral lower extremities during service.

As to a nexus to service, when the Veteran was seen for a VA examination in August 2015 in connection with peripheral neuropathy, the examiner noted that the Veteran's first symptoms of peripheral neuropathy were not recorded until 2008, and opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not incurred in or otherwise related to service. The onset of this disability was in 2008, approximately 41 years following service discharge, and tends to establish that peripheral neuropathy did not have its onset in service. To the extent that the Veteran has implied that his peripheral neuropathy of the bilateral lower extremities is otherwise related to service, his allegation is outweighed by the opinion of the August 2015 examiner, who provided the opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was not related to service.

As to secondary service connection, when the Veteran was seen for a VA examination in August 2015 in connection with peripheral neuropathy, the examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities is not due to the Veteran's service-connected diabetes. Although the examiner opined that the Veteran did not have a current diagnosis of diabetes, based upon his interpretation of the Veteran's laboratory bloodwork results, a clarification opinion was requested. In a December 2017 clarification opinion, another examiner was asked to presume that the Veteran's laboratory results constituted diabetes for VA disability compensation purposes, and to provide an opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities was caused or aggravated by the Veteran's diabetes mellitus. The examiner opined that the Veteran's laboratory results do not constitute a disability that is severe enough to have caused or aggravated, beyond a natural progression, the Veteran's peripheral neuropathy. The examiner provided the rationale that the Veteran has not developed trophic changes on his extremities, infections, ulcerations, or amputation.

To the extent that the Veteran has asserted that peripheral neuropathy is related to his service-connected diabetes mellitus, his opinion is outweighed by the August 2015 and December 2017 opinions, which found no relationship between the Veteran's peripheral neuropathy and his service-connected diabetes mellitus.

As to presumptive service connection for a chronic disease, the August 2015 and December 2017 opinions noted that the Veteran's first symptoms of peripheral neuropathy were not recorded until 2008, which is approximately 41 years following service discharge, and tends to establish that peripheral neuropathy did not manifest to a compensable degree within one year of service discharge.

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current peripheral neuropathy in service and that his peripheral neuropathy of the bilateral lower extremities did not manifest during service or within one year of separation from service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in August 1967. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. There were no complaints, diagnosis, or treatment for this disorder for approximately 41 years following service discharge. As noted by the December 2015 VA examiner, this disorder had its onset in 2008. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 41 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As to presumptive service connection due to herbicide agent exposure, in the December 2017 VA opinion, the examiner opined that peripheral neuropathy was not incurred in or caused by active duty service, to include conceded herbicide exposure. The examiner explained that peripheral neuropathy due to herbicide agent exposure is of the early-onset type, and manifests within one year of exposure. The examiner stated that the Veteran's neuropathy began much later, first appearing in his bilateral lower extremities around 2008.Therefore, the Veteran's disability is not one of the diseases listed in 38 C.F.R. § 3.309(e) that is entitled to presumptive service connection due to herbicide agent exposure, nor is it shown to be otherwise caused by herbicide agent exposure, and the Veteran's claim may not be granted on this basis.

Regarding presumptive service connection due to service at Camp Lejeune, the Board notes that peripheral neuropathy is not a disease for which a presumption is available to establish service connection based upon exposure to contaminated water at Camp Lejeune. Additionally, the preponderance of the evidence does not support a finding of direct causation of peripheral neuropathy of the bilateral lower extremities due to exposure to contaminated water at Camp Lejeune.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C, to include as secondary to the Veteran's service-connected disabilities, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune is denied.


Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, as due to herbicide agent exposure, and as due to exposure to contaminated water at Camp Lejeune is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


